Case 20-14201-pmm       Doc 133    Filed 08/23/21 Entered 08/23/21 12:26:58            Desc Main
                                  Document     Page 1 of 4



    Shawn J. Lau, Esquire
    Lau & Associates, P.C.
    Attorney for Debtors
    4228 St. Lawrence Avenue
    Reading, PA 19606
    610-370-2000 phone
    610-370-0700 fax
    shawn_lau@msn.com

                 IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     IN RE:                                        BANKRUPTCY NO. 20-14201
     LARRY LEE WISSER and
     CATHLEEN RACHEL WISSER,                       CHAPTER NO. 12
     Debtors

       DEBTORS’ OBJECTION TO PROOF OF CLAIM 1-1 BY NORTHWEST
      BANK, SUCCESSOR TO UNION COMMUNITY BANK, SUCCESSOR TO
                 UNION NATIONAL COMMUNITY BANK

           COME NOW the Debtors, Larry Lee Wisser and Cathleen Rachel Wisser
    (“Debtors”), by and through their undersigned counsel, and hereby file this Objection to
    Proof of Claim 1-1 by Northwest Bank, and in support thereof do state and aver as
    follows:

          1.     Debtors initiated this action through the filing of a Chapter 12
    Bankruptcy Petition on October 22, 2020.

            2.     On November 12, 2020, Northwest Bank, successor to Union
    Community Bank, successor to Union National Community Bank (hereinafter
    “Northwest”) filed Proof of Claim 1-1 in this matter, setting forth a secured claim in the
    amount of $418,320.09 accruing interest at a rate of 7.00% per annum. A true and
    correct copy of the Proof of Claim 1-1 and the supporting documentation filed with it by
    Northwest is attached hereto as “Exhibit A.”

           3.     This claim arises from a mortgage and note, with a series of amendments,
    that Northwest allegedly entered into with the Debtors in 2006. [Exhibit A].

           4.    Northwest relies on those documents in seeking “Legal Fees and Costs
    through 10/22/20” in the amount of $28,364.02. [Id.]

            5.     Further, Northwest relies on such documents to support “Accrued
    Interest through 10/22/20” in the amount of $58,923.49. [Id.]
Case 20-14201-pmm        Doc 133     Filed 08/23/21 Entered 08/23/21 12:26:58               Desc Main
                                    Document     Page 2 of 4



           6.    Further, Northwest relies on such documents in seeking “Late Charges
    through 10/22/20” in the amount of $23,000.16. [Id.]

           7.      However, Northwest fails to mention that its right to collect any amounts,
    and the amounts which it is entitled to collect, on the mortgage and note has been
    reduced to a state court judgment, which is the proper basis of any claim Northwest may
    have in this matter.

           8.      On August 2, 2016, Northwest, through its predecessor Union
    Community Bank, filed Civil Action No. 2016-C-2244 in the Court of Common Pleas of
    Lehigh County (“Lehigh Action”) seeking judgment relying on the same mortgage and
    notes used to support Proof of Claim 1-1 in this matter. A true and correct copy of the
    Complaint is attached hereto as “Exhibit B.”

           9.      This Complaint set forth the unpaid principal as of July 20, 2016 at
    $349,982.12. [Id. at ¶ 12].

           10.     On September 28, 2017 the Court of Common Pleas of Lehigh County
    entered a verdict in favor of Northwest and against the Debtors in an amount of
    $344,061.67. A true and correct copy of this Verdict is attached hereto as “Exhibit C.”

            11.     The Verdict entered in such matter does not provide for the assessment
    of attorney’s fees or legal costs, and in fact specifically excludes them, nor does it allow
    for the inclusion of late charges. [Exhibit C].

            12.     On April 23, 2018, Northwest, through counsel, sought to enter judgment
    in an amount of $344,061.67, with interest, but not seeking the assessment of attorney’s
    fees or late charges. A true and correct copy of this Praecipe to Enter Judgment is
    attached hereto as “Exhibit D.”

           13.    Thereafter, on July 17, 2020, Northwest sought a Writ of Execution in the
    amount of $344,061.67 plus interest, not seeking attorney’s fees or late charges. A true
    and correct copy of this Praecipe for Writ of Execution is attached hereto as “Exhibit
    E.”

           14.    A review of the docket for the Lehigh Action shows that, at no point, has
    Northwest sought the reassessment of damages, despite having the opportunity to do so.
    A true and correct copy of the docket is attached hereto as “Exhibit F.”

            15.     Where a state court has rendered judgment on a mortgage expressly
    setting forth the claim amount, a creditor’s claim “must be measured in accordance with
    the state court . . .judgment, rather than by computation of what the components of the
    claim might be had judgment never entered.” In re Johnson, 140 B.R. 850, 853 (Bankr.
    E.D. Pa. 1992).
Case 20-14201-pmm        Doc 133    Filed 08/23/21 Entered 08/23/21 12:26:58              Desc Main
                                   Document     Page 3 of 4



             16.    It is generally recognized that a Bankruptcy Court cannot simply reassess
    a state court judgment because of the filing of a proof of claim, especially where the
    judgment does not include language allowing for such reassessment. Id. at 854-55.

            17.    Further, the Rooker-Feldman Doctrine prevents this Honorable Court
    from entertaining any attempt by Northwest to reassess the state court judgment setting
    forth the debt owed on the mortgage and promissory note that underlie Northwest’s
    claim in this matter.

           18.      Here, despite Northwest initially seeking attorney’s fees and costs, and late
    charges, in the Lehigh Action, the Court of Common Pleas of Lehigh County did not
    include such fees, costs, or charges in its verdict. [Exhibit B]; [Exhibit C].

           19.     Further, despite having years to do so, Northwest has recognized this by
    never seeking the addition of attorney’s fees and costs, or late charges, to be included in
    the judgment, or seeking the reassessment of damages to include such amounts. [Exhibit
    D]; [Exhibit E].

            20.     Despite not doing so, Northwest has now filed a proof of claim in the
    amount of $418,320.09, seeking the inclusion of $23.000.16 in late fees and $28,364.02 in
    legal fees and costs, for a total of $51,364.18 included in its Proof of Claim which is not
    supported by the underlying state court judgment. [Exhibit A].

          21.     As such, Debtors object to Claim 1-1, asserting that it is exceeds the
    amounts considered and authorized by the state court judgment in the Lehigh Action in
    an amount of no less than $51,364.18 as set forth in paragraph 20 hereinabove.

            22.     Further, in its proof of claim Northwest admits that it has, since the date
    of judgment, received at least $44,567.00 from the Debtors, apparent from the reduction
    in principal set forth between the Proof of Claim and the Complaint initially filed in the
    Lehigh Action. [Exhibit A]; [Exhibit B at ¶ 12].

           23.    Northwest has provided no accounting showing the application of any
    payments received through this time, their application to principal and interest, or any
    other costs which were allowed by the judgment. [Exhibit A].

            24.     As such, Debtors believe and therefore aver that Northwest’s proof of
    claim is further in excess of the actual amount of the claim, and that such interest
    calculations are inaccurate.

            25.     As such, Debtors believe and therefore aver the actual amount of the
    claim is less than even the $344,061.67 admitted by Northwest as being the amount of
    the state court judgment on July 17, 2020. [Exhibit E].

          26.     Northwest is limited solely to collection of the amount of the state court
    judgment entered in this matter, the claim filed by Northwest should not exceed
Case 20-14201-pmm       Doc 133    Filed 08/23/21 Entered 08/23/21 12:26:58           Desc Main
                                  Document     Page 4 of 4



    $344,061.67 plus any interest allowable per the terms of the judgment, less any payment
    received from the Debtors on account of the debt from the date of entry.

             27.  Therefore, Debtors object to the Proof of Claim filed by Northwest as
    Claim 1-1 on the grounds it seeks amounts not allowable pursuant to the related state
    court judgment, does not account for payments made since the entry of said judgment,
    and does not provide enough support so as to reasonably calculate the amounts actually
    due, if any.

    WHEREFORE the Debtors pray:

                  a. This Honorable Court sustain the Debtors’ Objection to Northwest
                     Bank, successor to Union Community Bank, successor to Union
                     National Community Bank’s claim filed at Proof of Claim 1-1, and;

                  b. Northwest Bank, successor to Union Community Bank, successor to
                     Union National Community Bank’s claim be reduced solely to the
                     amounts due pursuant to the judgment entered by the Court of
                     Common Pleas of Lehigh County in this matter, being the principal
                     and accrued interest only, less the application of any payments
                     received by Northwest Bank, successor to Union Community Bank,
                     successor to Union National Community Bank from or on behalf of
                     the Debtors since the date of entry, and;

                  c. Order Northwest Bank, successor to Union Community Bank,
                     successor to Union National Community Bank to provide an
                     accounting of all such amounts, and;

                  d. any such other and further relief as may be justified.

                                                LAU & ASSOCIATES, P.C.


    Date: 8/23/2021                                     By: /s/Shawn J. Lau
                                                        Shawn J. Lau, Esquire
                                                        Lau & Associates, P.C.
                                                        4228 St. Lawrence Avenue
                                                        Reading, PA 19606
                                                        610-370-2000
